Lumpkin, P. J.
1. The'charge excepted to on"the ground that it amounted to an instruction that proof of the recent possession of stolen goods was sufficient to warrant a conviction of burglary was not open to this criticism.
2. As the testimony for the State was amply sufficient to show that a burglary had been committed, the ground of the motion for a new trial assigning error upon the court’s ’ omission to charge with respect to the offense of larceny from the house, because “ the State’s evidence did not show a complete breaking,” was not well taken!
3. The evidence warranted the jury in finding that the accused was guilty of burglary, and the court did not abuse its discretion in denying him a new trial.

Judgment affirmed.


All the Justices concurring.